Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Curtis Brockington appeals the district court’s judgment revoking his supervised release and sentencing him to 30 months’ imprisonment. Brockington argues that his sentence was plainly unreasonable because the district court did not properly weigh the 18 U.S.C. § 3553(a) (2012) factors and failed to explain adequately the sentence it imposed. We have reviewed the record and conclude that the district court did not err in its determination or explanation of Brockington’s sentence. See United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.